Citation Nr: 0102968	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-22 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for a bilateral foot 
condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The appellant served in the U.S. Army Reserves from September 
1976 to November 1996, and had one period of active duty for 
training (ACDUTRA) from September 5, 1976 to April 8, 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a bilateral 
foot condition.  In February 1999 the appellant's claims 
folder was transferred to the Huntington, West Virginia RO, 
since the appellant is an employee at the Roanoke, Virginia 
RO.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In her notice of disagreement received in February 1999, the 
appellant claimed she had a bilateral foot condition while 
serving in the Reserves, was put on profiles while 
"drilling", and had surgery while she was in "drill 
status".  In her substantive appeal received in October 
1999, the appellant claimed that her problems with her feet 
first arose during her ACDUTRA period, during which time she 
was required to wear combat boots for classroom and physical 
training purposes.  

The record reflects that the appellant retired from the U.S. 
Army Reserves in November 1996.  The RO, however, has been 
unable to locate her service medical records.  In September 
1997 the RO sent a letter to the appellant's Reserve Unit 
(921st Field Hospital) requesting that they forward her 
service records to the RO.  In September 1997, the 921st 
Field Hospital indicated that "all military records have 
been forwarded to:  Commander, ARPERCEN".  In September 1997 
the RMC (Records Management Center) in St. Louis indicated 
that "BIRLS does not indicate RMC ever received the SMRs".  
In December 1997 the National Personnel Record Center (NPRC) 
indicated there were "no meds on file" for the appellant, 
and advised the RO to "contact RMC".  In November 1999 the 
RO sent a request for her service medical records to the 
NPRC, but no response has been received yet.

The Veterans Benefits Administration Adjudication Procedure 
Manual (M21-1), Part III, Chapter 4, Requests for Service 
Records, outlines the migration and storage of service 
medical records.  Effective October 12, 1992, nonmedical 
service records for an individual who is retired from the 
Reserves are retained at the Army Reserve Personnel Center 
(ARPERCEN).  Service medical records are sent to the Service 
Medical Record Center (SMRC).  A note indicates that the NPRC 
and ARPERCEN are physically located in the same structure in 
St. Louis, but are operated by different agencies and should 
be treated as separate entities for records development 
purposes.  SMRC is also a separate entity that is located in 
St. Louis.

Thus, since the appellant was retired from the U.S. Army 
Reserves in 1996, it appears that her service records should 
have been retained not by NPRC, but by ARPERCEN and/or SMRC.  
Although the RO has made attempts to locate the appellant's 
service medical records, it is unclear as to whether the RO 
has made a separate request for the appellant's records to 
ARPERCEN and to SMRC.  It is also unclear whether RMC is the 
same entity as SMRC.  The RO should therefore make another 
attempt to obtain the appellant's service medical records by 
contacting NPRC, ARPERCEN, and SMRC, and document all efforts 
in that regard.  

The appellant has indicated that along with her initial 
application for service connection submitted in August 1997, 
she submitted several profiles pertaining to her feet.  These 
profiles, however, are not in the claims folder, and the RO 
apparently did not have the profiles when the February 1998 
rating decision was issued.  On remand, the RO should attempt 
to locate these profiles, including contacting the appellant 
to determine whether she may have additional copies.  

The record reflects that the appellant completed an 
Authorization for Release of Information for treatment 
records from Dr. Thomas B. Leecast.  In May 1999 the RO sent 
a letter to Dr. Leecast, requesting treatment records for the 
appellant, but has yet to receive a response from Dr. 
Leecast.  On remand the RO should notify the appellant and 
request that she provide assistance in obtaining these 
records.  

Accordingly, this case is REMANDED for the following:

1.  The RO should make another attempt to 
obtain the appellant's service medical 
records by contacting ARPERCEN, SMRC, as 
well as the NPRC.  The RO should document 
all efforts in that regard.

2.  The RO should contact the appellant 
and request that she provide copies of the 
profiles that she reported submitting in 
August 1997.  The appellant should also be 
notified that the RO has been unable to 
obtain treatment records from Dr. Leecast, 
and should be requested to provide 
assistance in obtaining such records.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Following the completion of all 
development, the RO should review the 
appellant's claim based on all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


